Citation Nr: 0008823	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a temporary total disability rating beyond 
August 1, 1998, for convalescence due to a service-connected 
left knee disorder, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to a temporary total disability rating beyond 
August 1, 1998, for convalescence due to a service-connected 
left knee disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence of record shows that the veteran underwent 
surgery on his left knee on June 19, 1997.  It shows no other 
subsequent surgery on the left knee or period of 
immobilization with a cast.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating 
disability rating beyond August 1, 1998, for convalescence 
due to a service-connected left knee disorder, status post 
total knee replacement, have not been met.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for a left knee disorder and has claimed 
that he is entitled to an extension of a temporary total 
rating for that disability due to the need for convalescence.  
In essence, he is asserting that his left knee disorder 
warrants, based on convalescence, a higher disability rating.  
Medical evidence has been submitted that he believes supports 
his contentions.  This is sufficient to well grounded his 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided 2 VA examinations for evaluation of 
his left knee disability.  In addition, the RO attempted to 
obtain all medical records, both private and VA, that the 
veteran indicated were available.  The Board finds no 
evidence in the claims file indicating that there may be 
pertinent evidence available but not yet of record.  Overall, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

In regard to the proper classification of the issue on 
appeal, the Board notes that the RO, in a November 1997 
rating decision, granted the veteran a temporary total (100 
percent) disability rating for convalescence pursuant to 
38 C.F.R. § 4.30 from June 19, 1997, to August 1, 1997.  
Thereafter, it granted him a schedular total rating pursuant 
to Diagnostic Code 5055 of the Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. § Part 4  (1999), 
from August 1, 1997, to August 1, 1998.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055  (1999).  Diagnostic Code 5055 
authorizes a maximum 100 percent disability rating for a knee 
replacement, but only "[f]or 1 year following implantation 
of prosthesis."  Id.  Such rating is to commence after the 
initial grant of the total temporary rating for convalescence 
under § 4.30.  Id.  In light of the above, the issue is not 
entitlement to an extension of a temporary total rating for 
convalescence beyond August 1, 1997.  Even though the 
veteran's temporary total rating was terminated at that time, 
it was replaced by a schedular total rating that, by law, 
could only continue until August 1, 1998.  It is crucial to 
recognize that any extension of the temporary total rating 
for convalescence under § 4.30, beyond August 1, 1997, would 
not result in an extension of his schedular total rating 
under Diagnostic Code 5055 beyond August 1, 1998, as that 
rating is authorized only for the 1 year period after 
implantation of the prosthesis, not for 1 year following the 
end of convalescence.  Any extension of a total rating beyond 
August 1, 1997, based on convalescence, would correspondingly 
reduce the amount of time that a total rating under 
Diagnostic Code 5055 was warranted.  Since the veteran 
received the entire 1 year schedular 100 percent rating under 
Diagnostic Code 5055, from August 1, 1997, to August 1, 1998, 
there is no longer a basis for a schedular total rating under 
Diagnostic Code 5055.  Therefore, extension of a total 
temporary rating beyond August 1, 1998, is authorized only 
for convalescence.  As such, the issue before the Board is 
entitlement to a temporary total disability rating beyond 
August 1, 1998, for convalescence due to a service-connected 
left knee disorder, status post total knee replacement.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
 


II.  Evidence

Private treatment records prior to service, dated from May 
1971 to August 1971, show that the veteran injured his left 
knee playing football and underwent excision of a torn medial 
meniscus.  He had residual swelling of the knee.

The veteran's February 1973 service induction medical 
examination report notes the prior left knee surgery, 
indicating that it was not considered disabling.  Orthopedic 
examination revealed only mild medial instability.

A September 1973 service outpatient record indicates that the 
veteran sustained a twisting injury to his left knee during a 
parachute jump.  He was placed on crutches.  Assessment was 
internal derangement.  A December 1973 outpatient record 
indicates that he again reinjured his left knee.  Impression 
was chondromalacia.

The veteran's September 1974 separation medical report does 
not indicate that he had any left knee problems at the time 
of that examination.  In the associated report of medical 
history, he admitted to a "trick" or locked knee.  An 
October 1974 outpatient report reflects complaints of left 
knee pain.

Subsequent to service, a March 1981 private physician's note 
reflects that the veteran had left knee pain following 
prolonged biking.  Impression was synovitis due to physical 
activity.

A June 1982 VA hospital record shows that the veteran was 
admitted for left knee arthrotomy and medial meniscectomy.  A 
June 1982 VA examination report indicates that he was 3 days 
post-operation of his left knee.

VA medical records show multiple admissions of the veteran 
for psychiatric treatment from 1982 to 1986.  Those records 
also note that he was status post left knee surgery and had 
arthritis and a deficient cruciate ligament.

An August 1986 VA operative report shows that the veteran 
underwent arthroscopy and debridement of his left knee.

The recent medical evidence includes private treatment 
records from March 1997 to August 1997.  These records show 
complaints of significant left knee pain and effusion.  There 
was also crepitus and significant flexion contracture.  Range 
of motion was 0 to 110 degrees prior to surgery.  X-rays 
revealed degenerative changes.  Fluid was aspirated from the 
knee on several occasions, and the knee was injected with 
Depo-Medrol plus Marcaine.  A June 18, 1997, medical record 
shows that the veteran was admitted for total left knee 
replacement.  Another record shows that he underwent surgery 
on June 19, 1997, which he tolerated well.  A July 1997 
outpatient follow-up note indicates that the veteran was 
doing "very well" following his left knee replacement.  
Range of motion was 0 to 90 degrees.  X-rays revealed 
excellent position of the components.  The wound was healing 
nicely.  The veteran walked with a cane.  He was to continue 
physical therapy for 2 more weeks.

An August 1997 VA examination report indicates that physical 
examination revealed left knee joint deformity.  There was a 
post-surgical scar that was well-healed.  Extension of the 
knee was limited to about 10 degrees and flexion was to 
approximately 45 to 60 degrees; the veteran was unable to 
bend below 90 degrees.  There was mild tenderness over the 
knee joint.  Subluxation or lateral instability was not 
present.  X-rays revealed degenerative arthritis and some 
effusion.  Diagnosis was left knee arthropathy with chronic 
residuals of deformity and swelling.  Disability was 
moderately severe.

An August 1997 private physician's letter indicates that the 
veteran had traumatic arthritis of the left knee, was status 
post left knee replacement, and would not be able to return 
to his regular work for approximately 6 months.

A September 1997 private outpatient note indicates that the 
veteran continued to do well following his knee replacement.  
There was good pain relief.  The wound was nicely healed.  
Range of motion was 0 to 90 degrees.  X-rays revealed 
excellent position of the knee components.  The veteran had 
made good progress and did not need his cane.  He was 
gradually increasing his activities.  A February 1998 note 
reflects that he was still doing better, although flexion 
motion was limited to 90 degrees.

A June 1998 VA examination report reflects that the veteran 
complained of pain, weakness, stiffness, and fatigability of 
his left knee.  He reported redness, swelling, and heat once 
per week.  Pain was precipitated by prolonged sitting and 
walking and humid conditions and was alleviated by ice pack, 
elevation, and Advil.  The veteran denied being able to run.  
He used a cane, knee brace, and heel inserts.  Physical 
examination revealed no heat, swelling, or inflammatory 
arthritis.  There was a well-healed surgical scar.  Range of 
motion was 0 to 130 degrees, with pain beginning with flexion 
at 90 degrees.  X-rays revealed arthroplasty with a small 
amount of joint effusion.

A September 1998 private record indicates that the veteran 
had discomfort in his left knee and range of motion from 0 to 
90 degrees.  The result of his knee replacement was deemed 
"fair" rather than "good," due to the limitation of range 
of motion.  X-rays revealed excellent positioning of the knee 
components.  The veteran had complaints of burning pain in 
the left thigh and right knee pain, which might have been 
related to his left knee condition.

An April 1999 VA examination report indicates, on physical 
examination, that the veteran's left knee had no heat, 
effusion, erythema, or Baker's cyst.  Range of motion was 0 
to 90 degrees.  The knee was stable.  There was no evidence 
of muscle atrophy.  X-rays revealed status post total knee 
arthroplasty with no acute bony injuries and no change in the 
knee since prior VA examination in June 1998.  Diagnosis was 
status post left total knee replacement.  It was noted that 
the veteran had right knee symptoms, secondary to his left 
knee disorder.  Peripheral nerves examination revealed no 
sensory abnormalities, no atrophy, equal ankle jerks 
bilaterally, and no signs of paralysis, neuritis, or 
neuralgia of either lower extremity.  Overall, the 
examination was "unremarkable."

A private hospital care record was received in May 1999.  It 
is dated in October 1993 and shows that the veteran injured 
his back and twisted his knee after slipping on oil.

III.  Analysis

Under 38 C.F.R. § 4.30, a temporary total disability rating 
(100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted.  38 C.F.R. § 4.30  (1999).  Specifically, a 
temporary total rating will be assigned under this section if 
treatment of a service-connected disability resulted in:  (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  Id.  The total rating is effective the date 
of hospital admission and may continue 1, 2, or 3 months 
following hospital discharge.  Id.  Extensions of 1, 2, or 3 
months beyond the initial period is available if warranted 
under subparagraph (1), (2), or (3), above.  Id.  In 
addition, approval may be obtained for extensions of 1 or 
more months, up to 6 months beyond the initial 6-month 
period, under subparagraph (2) or (3), above.  Id.

From the above, it is clear that the regulations permit a 
temporary total disability rating due to convalescence for a 
maximum period of time of 12 months from the first day of the 
month following discharge or outpatient release.  Here, the 
veteran's left knee surgery was in June 1997.  He was granted 
a temporary total rating under § 4.30, through August 1, 
1997, a grant of 1 month of entitlement.  Therefore, a 
temporary total rating, by law, could have only extended 11 
more months, i.e. until July 1, 1998.  Under current 
regulations, there is no authorization for assignment of a 
temporary total disability rating beyond July 1, 1998.  Where 
the law, and not the evidence, is dispositive of the issue 
before the Board, the claim has to be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426  (1994).

The Board recognizes that a temporary total rating may be 
assigned for more than one period of hospitalization or 
outpatient treatment when a period of convalescence is 
needed.  In this regard, the Board acknowledges that the 
claims file shows that the veteran was being seen by a 
private physician on an outpatient basis as recently as 
September 1998, and appeared for VA examination in April 
1999.  However, this medical treatment is not a basis for a 
temporary and total disability rating under § 4.30.  It shows 
the "result" of the veteran's knee surgery, indicative of 
permanent residuals, rather than post-operative residuals 
requiring a period of convalescence for improvement.  Neither 
the outpatient treatment nor VA examination report shows 
surgery necessitating at least one month of convalescence; 
surgery with severe postoperative residuals or the necessity 
for continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30  (1999).

The veteran argues that the recent medical evidence is a 
basis for a temporary total rating because it shows treatment 
for a right knee condition, secondary to the left knee 
condition, and low back problems.  He also argues that his 
age and "other factors" have prohibited him from fully 
recovering from his knee surgery.  The Board has reviewed 
these arguments.  However, they do not provide a basis for 
extension of a temporary total rating under § 4.30, beyond 
August 1, 1998.  Such a rating is authorized for a period of 
convalescence after surgery or immobilization with a cast.  
38 C.F.R. § 4.30  (1999).  Recent treatment shows no 
additional surgery and no immobilization with a cast since 
June 1997.  The veteran's age is not relevant to this 
analysis, nor is the fact that he has additional disability 
involving his right knee and low back.  While his right knee 
condition is apparently related to his left knee disability, 
the veteran is separately service-connected for that 
disability and the evidence does not show surgery or 
immobilization of that knee with a cast.

The veteran's appeal involves only the issue of entitlement 
to a period of convalescence due to his left knee disability.  
As stated above, his only period of surgery or immobilization 
with a cast was in June 1997.  As such, the law provides no 
basis for a temporary total disability rating beyond August 
1, 1998.

In light of the above, the veteran's claim is denied.


ORDER

Entitlement to a temporary total rating disability rating 
beyond August 1, 1998, for convalescence due to a service-
connected left knee disorder, status post total knee 
replacement, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


